 

Exhibit 10.2

 

JOINDER AGREEMENT

 

This Joinder Agreement (the “Joinder Agreement”) is made and dated as of June
15, 2015, and is entered into by and between Pulmatrix, Inc. (f/k/a Ruthigen,
Inc.), a Delaware corporation (“Joining Party”), and HERCULES TECHNOLOGY GROWTH
CAPITAL, INC., a Maryland corporation (as “Agent”).

 

RECITALS

 

A. Joining Party’s Affiliate, which is now known as Pulmatrix Operating Company,
Inc. (f/k/a Pulmatrix Inc.), a Delaware corporation (the “Company”), has entered
into that certain Loan and Security Agreement dated June 11, 2015 with the
several banks and other financial institutions or entities from time to time
party thereto as lender (collectively, the “Lender”) and Agent, as such
agreement may be amended (the “Loan Agreement”), together with the other
agreements executed and delivered in connection therewith.

 

B. Joining Party acknowledges and agrees that it will benefit both directly and
indirectly from the Company’s execution of the Loan Agreement and the other
agreements executed and delivered in connection therewith.

 

AGREEMENT

 

NOW THEREFORE, Joining Party and Agent agree as follows:

 

1.The recitals set forth above are incorporated into and made part of this
Joinder Agreement. Capitalized terms not defined herein shall have the meaning
provided in the Loan Agreement.

 

2.By signing this Joinder Agreement, Joining Party shall be bound by the terms
and conditions of the Loan Agreement to the same extent as if it were the
Borrower (as defined in the Loan Agreement) under the Loan Agreement, mutatis
mutandis (and pursuant hereto Joining Party confirms and agrees each
representation, warranty, covenant, agreement and obligation as a Borrower under
the Loan Agreement); provided however, that (a) with respect to (i) Section 5.1
of the Loan Agreement, Joining Party represents that it is an entity duly
organized, legally existing and in good standing under the laws of Delaware, (b)
neither Agent nor Lender shall have any duties, responsibilities or obligations
to Joining Party arising under or related to the Loan Agreement or the other
agreements executed and delivered in connection therewith, and (c) if Joining
Party is covered by the Company’s insurance, Joining Party shall not be required
to maintain separate insurance or comply with the provisions of Sections 2.5,
6.1 and 6.2 of the Loan Agreement, and (d) from and after the date hereof, the
requirements of Section 7.1 of the Loan Agreement shall be satisfied by delivery
of the consolidated financial statements of Joining Party. To the extent that
Agent or Lender has any duties, responsibilities or obligations arising under or
related to the Loan Agreement or the other agreements executed and delivered in
connection therewith, those duties, responsibilities or obligations shall flow
only to the Company and not to Joining Party or any other Person (as defined in
the Loan Agreement). By way of example (and not an exclusive list): (i) Agent’s
providing notice to the Company in accordance with the Loan Agreement or as
otherwise agreed among the Company, Agent and Lender shall be deemed provided to
Joining Party; (ii) a Lender’s providing an Advance to the Company shall be
deemed an Advance to Joining Party.

 

 

 

  

3.Joining Party acknowledges that it benefits, both directly and indirectly,
from the Loan Agreement, and hereby waives, for itself and on behalf on any and
all successors in interest (including without limitation any assignee for the
benefit of creditors, receiver, bankruptcy trustee or itself as
debtor-in-possession under any bankruptcy proceeding) to the fullest extent
provided by law, any and all claims, rights or defenses to the enforcement of
this Joinder Agreement on the basis that (a) it failed to receive adequate
consideration for the execution and delivery of this Joinder Agreement or (b)
its obligations under this Joinder Agreement are avoidable as a fraudulent
conveyance.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

  

[SIGNATURE PAGE TO JOINDER AGREEMENT]

 

Joining Party:

 



 

 

PULMATRIX, INC. (f/k/a Ruthigen, Inc.)   By:   /s/ Robert W. Clarke, Ph.D.  
Name:   Robert W. Clarke, Ph.D.   Title:   Chief Executive Officer

 

Address:

 



  PULMATRIX INC.   99 Hayden Avenue   Suite 390   Lexington, MA 02421  
Attention: Dr. Robert Clarke   Email: rclarke@Pulmatrix.com   Telephone:
781-357-2333



 



AGENT:

 

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

 

 



By: /s/ Christine Fera   Name: Christine Fera   Title: Director of Contract
Originations

 



  Address:       400 Hamilton Ave., Suite 310   Palo Alto, CA 94301   Facsimile:
650-473-9194   Telephone: 650-289-3060





 

 

 

